Citation Nr: 1301517	
Decision Date: 01/15/13    Archive Date: 01/23/13

DOCKET NO.  07-32 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to an increased rating for posttraumatic stress disorder (PTSD).

2. Entitlement to an increased initial rating for diabetes mellitus, to include as due to herbicides.

3. Entitlement to an increased rating for an injury of muscle group XVII with scars, residuals of shell fragment wound.

4. Entitlement to a compensable evaluation for shrapnel fragment of the left wrist.

5. Entitlement to a compensable evaluation of scar of the left forearm with shell fragment wound residuals.

6. Entitlement to service connection for residuals of traumatic brain injury.

7. Entitlement to service connection for peripheral neuropathy of the left lower extremity.

8. Entitlement to service connection for peripheral neuropathy of the right lower extremity.

9. Entitlement to service connection for peripheral neuropathy of the left upper extremity.

10. Entitlement to service connection for peripheral neuropathy of the right upper extremity.

11. Entitlement to service connection for arthritis of the left hip.

12. Entitlement to service connection for arthritis of the right hip.

13. Entitlement to service connection for erectile dysfunction.

14. Entitlement to service connection for degenerative arthritis of the lumbar spine with radiculopathy.

15. Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1965 to June 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in September 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania. 

In a June 2012 rating decision, the RO granted an increased rating of 50 percent for PTSD, effective May 17, 2012.  This increase during the appeal did not constitute a full grant of the benefit sought.  Therefore, the Veteran's claim for an increased evaluation for PTSD remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

In a March 2009 rating decision, the RO granted service connection for diabetes mellitus; denied a rating in excess of 20 percent for an injury of muscle group XVII with scars, residuals shell fragment wounds; denied a compensable rating for shrapnel fragment of the left wrist; denied a compensable rating for scars of the left forearm with shell fragment wound residuals; denied service connection for traumatic brain injury residuals; denied service connection for peripheral neuropathy of the bilateral upper and lower extremities, denied service connection for arthritis of the bilateral hips; denied service connection for erectile dysfunction; denied service connection for degenerative arthritis of the lumbar spine with radiculopathy; and denied a total disability unemployability (TDIU).  In May 2009, the RO received a notice of disagreement in response to the March 2009 rating decision.  However, the RO has not responded to this notice of disagreement with a statement of the case.  In light of the present procedural posture of these issues, the Board must remand the issues for proper development, to include issuance of a statement of the case. Manlincon v. West, 12 Vet. App. 238 (1999).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

The Board has determined the RO/AMC must provide additional assistance to the Veteran in support of his claim of increase rating for PTSD.  VA's duty to assist includes making an effort to gather records of VA treatment as well as any identified private records.  The Veteran's former representative indicated in a January 2006 statement that the Veteran receives treatment at "Greentree" Vet Center.  In addition, an April 2006 letter indicated that the Veteran had been receiving treatment at a Vet Center in Pittsburgh, Pennsylvania, but no Vet Center treatment records are of record. 

Psychiatric treatment records pertinent to the Veteran's claim are under VA control and have not been associated with the claims file.  As VA has a duty to obtain these records and associate them with the claims file, a remand to the RO for this purpose is warranted.  The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to assist all claimants in obtaining evidence necessary to substantiate a claim for benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  Such assistance includes making reasonable efforts to obtain relevant records that the claimant adequately identifies to the Secretary and authorizes the Secretary to obtain. See 38 U.S.C. § 5103A(b) (West 2002). 

A remand of this case is warranted, so the RO can ensure that all available VA and non-VA treatment records are obtained. See 38 C.F.R. § 3.159(c)(2); Dunn v. West, 11 Vet. App. 462 (1998) (Vet Center records constructively in possession of VA); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that VA treatment records are considered to be constructively contained in the claims folder and must be obtained before a final decision is rendered). 

The Veteran contends that his PTSD symptoms are more severe than as reflected by his 50 percent disability rating.  He was afforded VA examinations for PTSD assessment in May 2006, January 2009, and May 2012.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. See Barr v. Nicholson, 21 Vet. App. 303, 213 (2007) (a medical opinion is adequate when it is based upon consideration of the Veteran's prior medical history and examinations).

The May 2012 VA examiner assigned the Veteran a Global Assessment of Functioning (GAF) score of 55.  In June 2012, the Veteran's private doctors assigned the Veteran a GAF score of 35.  In light of the conflicting GAF scores, and the potential to resolve the matter of whether the Veteran's service-connected PTSD symptoms are reflected by the current rating, a new VA examination is warranted. See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95.

Finally, as noted in the Introduction, the Veteran submitted a notice of disagreement in response to a March 2009 rating decision, but a statement of the case has not yet been issued.  This matter must therefore be remanded for further development and adjudication, including issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1. Take appropriate action, including issuance of a statement of the case, on the appeal initiated by the Veteran from the March 2009 rating decision.  The Veteran and his representative must be clearly advised of the need to file a timely substantive appeal if the Veteran wishes to complete an appeal from those determinations.

2. The RO should take appropriate steps to obtain all records of the Veteran's VA, non-VA, or other treatment rendered for the service-connected PTSD-to specifically include, but not limited to, Vet Center records.

3. Subsequent to the above development, the RO should associate these records with the claims folder and should make arrangements with the appropriate VA medical facility for the Veteran to be afforded a VA examination for the purpose of determining the current severity of the service-connected PTSD.

The following considerations will govern the examination:

a) The claims folder, including all relevant medical records and a copy of this remand must be reviewed by the examiner.  The examiner must acknowledge receipt and review of the claims folder, the medical records obtained, and a copy of this remand.

b) The VA examiner must review reports of any subsequently received records of private psychiatric examination-to specifically include Vet Center records.

c) The examiner must address the GAF score assigned by the Veteran's June 2012 private doctors.

d) The examiner must assign the Veteran a GAF score and provide a fully reasoned explanation for his or her opinion.

e) If deemed appropriate by the examiner, the Veteran must be scheduled for further medical examinations.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled.  The results of any additional examinations must be associated with the claims folder.

f) The examiner must provide findings as to the impact of the Veteran's disability on his social and occupational functioning and his ordinary activities of daily living.

g) In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.

h) The examiner must provide a FULLY REASONED explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.

i) The examiner is advised that by law, an examiner's statement that an opinion is based on the medical expertise of the examiner, but without a fully reasoned explanation, is not a legally sufficient opinion and will likely result in a return of the claim to the examiner.

4. Readjudicate the issue on appeal. 

a) If the benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


